TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

═══════════════
NO. 03-06-00051-CV
═══════════════


In re Basil Brown






ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N
 
                        Relator Basil Brown filed this petition for writ of mandamus and a motion for
emergency relief.  We deny the petition for writ of mandamus and overrule the motion for emergency
relief. 
 
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   January 27, 2006